Execution Version

    
NINTH AMENDMENT TO
CREDIT AGREEMENT
dated as of
February 26, 2015
among
PETROQUEST ENERGY, INC.,
as Parent,
PETROQUEST ENERGY, L.L.C.,
as Borrower,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
The Lenders Party Hereto
____________________________
WELLS FARGO BANK, N.A.,
as Syndication Agent,
and


CAPITAL ONE, N.A.,
as Documentation Agent
____________________________
J.P. MORGAN SECURITIES LLC,
as Lead Arranger
                                                    



US 3297478v.4



--------------------------------------------------------------------------------




NINTH AMENDMENT TO CREDIT AGREEMENT


THIS NINTH AMENDMENT TO CREDIT AGREEMENT (this “Ninth Amendment”) dated as of
February 26, 2015, is among PETROQUEST ENERGY, INC., a Delaware corporation, as
the Parent, PETROQUEST ENERGY, L.L.C., a Louisiana limited liability company, as
the Borrower, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and the
Lenders party hereto.
R E C I T A L S
WHEREAS, the Parent, the Borrower, Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of October 2, 2008, as amended
by that certain First Amendment to Credit Agreement dated as of March 24, 2009,
that certain Second Amendment to Credit Agreement dated as of September 30,
2009, that certain Third Amendment to Credit Agreement dated as of August 5,
2010, that certain Fourth Amendment to Credit Agreement dated as of October 3,
2011, that certain Fifth Amendment to Credit Agreement dated as of March 29,
2013, that certain Sixth Amendment to Credit Agreement dated as of June 19,
2013, that certain Seventh Amendment to Credit Agreement dated as of March 31,
2014 and that certain Eighth Amendment to Credit Agreement date as of September
29, 2014 (as otherwise amended, restated, supplemented or modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders have made certain
loans to and extensions of credit for the account of the Borrower; and
WHEREAS, the Borrower has requested that certain provisions of the Credit
Agreement be amended as more particularly set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein (including, without
limitation, in the preamble and recitals) but not otherwise defined herein has
the meaning given such term in the Credit Agreement, including, to the extent
the context so requires, after giving effect to the amendments to the Credit
Agreement contained in this Ninth Amendment. Unless otherwise indicated, all
article and section references in this Ninth Amendment refer to articles and
sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement. In reliance on the
representations, warranties, covenants and agreements contained in this Ninth
Amendment, and subject to the satisfaction of the conditions precedent set forth
in Section 3 hereof, the Credit Agreement is hereby amended effective as of the
Ninth Amendment Effective Date (as defined below) in the manner provided in this
Section 2.
2.1    Amendments to Section 1.02.
(a)    The definition of “Agreement” is hereby amended and restated in its
entirety to read in full as follows:

US 3297478v.4

--------------------------------------------------------------------------------




“Agreement” means this Credit Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth
Amendment, the Sixth Amendment, the Seventh Amendment, the Eighth Amendment, and
the Ninth Amendment as the same may from time to time be further amended,
modified, supplemented or restated.
(b)    The following definitions are added where alphabetically appropriate:
“Interest Coverage Ratio” means, at any date, the ratio of (a) EBITDAX to (b)
cash Interest Expense, all calculated for the period of four consecutive fiscal
quarters ended on such date (or, if such date is not the last day of a fiscal
quarter, ended on the last day of the fiscal quarter most recently ended prior
to such date).
“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Leases and Synthetic Leases) of the Parent and its
Consolidated Subsidiaries for such period with respect to all outstanding
Indebtedness of the Parent and its Consolidated Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptances and net costs under Swap Agreements in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP, and excluding non-cash interest expense such as
amortization of (a) discounts or (b) deferred financing costs), calculated on a
consolidated basis for the Parent and its Consolidated Subsidiaries for such
period in accordance with GAAP.
        
“Ninth Amendment” means the Ninth Amendment to Credit Agreement dated as of
February 26, 2015 among the Parent, the Borrower, the Administrative Agent, and
the Lenders party thereto.
“Total Senior Secured Debt” means, at any date, the outstanding principal amount
of the Loans hereunder and all other secured Debt for borrowed money of the
Parent and its Consolidated Subsidiaries that is not contractually subordinated
in right of payment to the Indebtedness.
    
(c)    The definition of “Total Debt” is deleted in its entirety.
2.2    Amendment to Section 9.01.    Section 9.01 of the Credit Agreement is
hereby amended to (i) restate subsection (a) in its entirety to read in full as
follows:
(a)    Ratio of Total Senior Secured Debt to EBITDAX. Commencing March 31, 2015,
the Parent will not, at any time, permit its ratio of Total Senior Secured Debt
as of such time to EBITDAX for the most recent period of four consecutive fiscal
quarters for which financial statements have been delivered pursuant to Section
8.01(b) to be greater than 2.25 to 1.00.
and (ii) insert new subsection (c) immediately following existing subsection (b)
to read in full as follows:

2
US 3297478v.4



--------------------------------------------------------------------------------




(c)    Interest Coverage Ratio. The Parent will not permit the Interest Coverage
Ratio, as of the last day of any fiscal quarter commencing with the fiscal
quarter ending March 31, 2015, to be less than 2.0 to 1.0.
Section 3.    Conditions Precedent. The amendments to the Credit Agreement
contained in Section 2 hereof shall each be effective on the date (the “Ninth
Amendment Effective Date”) that each of the following conditions precedent is
satisfied or waived in accordance with Section 12.02 of the Credit Agreement:
3.1    Counterparts. Administrative Agent shall have received from the Required
Lenders, the Borrower and each Guarantor, counterparts (in such number as may be
requested by Administrative Agent) of this Ninth Amendment signed on behalf of
such Persons.
3.2    Fees and Expenses. The Borrower shall have paid to Administrative Agent
any and all fees and expenses payable to Administrative Agent or the Lenders
pursuant to or in connection with this Ninth Amendment.
3.3    Organization/Existence/Authority Documents. Administrative Agent shall
have received such documents and certificates as Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower and each Guarantor, the authorization of this Ninth
Amendment and the transactions contemplated hereby, and any other legal matters
relating to the Borrower, the Guarantors and this Ninth Amendment.
3.4    Other Documents. Administrative Agent shall have received such other
documents as Administrative Agent or counsel to Administrative Agent may
reasonably request.
3.5    No Default/No Event of Default/No Borrowing Base Deficiency. No Default,
Event of Default or Borrowing Base Deficiency shall have occurred and be
continuing.
Administrative Agent is hereby authorized and directed to declare this Ninth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of Administrative Agent, compliance with the
conditions set forth in this Section 3. Such declaration shall be final,
conclusive and binding upon all parties to the Credit Agreement for all
purposes.
Section 4.    Miscellaneous.
4.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Ninth Amendment, shall remain in full force and effect following the
effectiveness of this Ninth Amendment.
4.2    Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and each Guarantor hereby (a) ratifies and affirms its respective
obligations under, and acknowledges, renews and extends its respective continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect, except as
expressly amended hereby, notwithstanding the amendments contained herein and
(b) represents and warrants to the Lenders that, as of the date hereof, after
giving

3
US 3297478v.4



--------------------------------------------------------------------------------




effect to the terms of this Ninth Amendment: (i) all of the representations and
warranties contained in each Loan Document to which it is a party are true and
correct, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct as of such specified earlier
date, (ii) no Default has occurred and is continuing and (iii) no Material
Adverse Effect has occurred.
4.3    Loan Document. This Ninth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
4.4    Counterparts. This Ninth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Ninth Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
4.5    NO ORAL AGREEMENT. THIS NINTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES
PAYABLE TO ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL
PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF. THIS NINTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
4.6    GOVERNING LAW. THIS NINTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
4.7    Payment of Expenses. The Borrower agrees to pay or reimburse
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this Ninth Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to Administrative
Agent.
4.8    Severability. Any provision of this Ninth Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
4.9    Successors and Assigns. This Ninth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

4
US 3297478v.4



--------------------------------------------------------------------------------






[SIGNATURES BEGIN NEXT PAGE]



5
US 3297478v.4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to be
duly executed as of the date first written above.




BORROWER:    PETROQUEST ENERGY, L.L.C.
/s/ J. Bond Clement
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer






PARENT:    PETROQUEST ENERGY, INC.
/s/ J. Bond Clement
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer






GUARANTOR:    TDC ENERGY LLC
/s/ J. Bond Clement
J. Bond Clement
Executive Vice President, Chief Financial Officer
and Treasurer

[SIGNATURE PAGE TO PETROQUEST NINTH AMENDMENT]

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:    JPMORGAN CHASE BANK, N.A.
AND LENDER
individually, as a Lender, as Administrative Agent and as Issuing Bank





By: /s/ Jo Linda Papadakis
Jo Linda Papadakis
Authorized Officer

[SIGNATURE PAGE TO PETROQUEST NINTH AMENDMENT]

--------------------------------------------------------------------------------






LENDER:                    WELLS FARGO BANK, N.A.






By: /s/ Brett Steele
Name: Brett Steele
Title: Vice President



[SIGNATURE PAGE TO PETROQUEST NINTH AMENDMENT]

--------------------------------------------------------------------------------






LENDER:                    CAPITAL ONE, N.A.


By: /s/ Christopher Kuna
Name: Christopher Kuna
Title: Vice President

[SIGNATURE PAGE TO PETROQUEST NINTH AMENDMENT]

--------------------------------------------------------------------------------






LENDER:    IBERIABANK
By: /s/ W. Bryan Chapman
Name: W. Bryan Chapman
Title: Executive Vice President

[SIGNATURE PAGE TO PETROQUEST NINTH AMENDMENT]

--------------------------------------------------------------------------------




LENDER:                    BANK OF AMERICA, N.A.


By: /s/ Raza Jafferi
Name: Raza Jafferi
Title: Vice President



[SIGNATURE PAGE TO PETROQUEST NINTH AMENDMENT]

--------------------------------------------------------------------------------




LENDER:                    THE BANK OF NOVA SCOTIA


By: /s/ Alan Dawson
Name: Alan Dawson    
Title: Director

[SIGNATURE PAGE TO PETROQUEST NINTH AMENDMENT]